Kane, J. (dissenting).
I feel very strongly that these petitioners do net, and should not, have standing to bring this proceeding. I have scrutinized the language of Matter of Dairylea Coop, v Walkley (38 NY2d 6), wherein under similar circumstances the question of standing was discussed at length and found to exist for limited purposes. However, it appears that Dairylea (supra) *1123turned on the absence in the statutory scheme of a clear legislative intent to deny review of the commissioner’s determination, without a hearing, of an application for the extension of a milk dealer’s license to include a larger sales area (Agriculture and Markets Law, § 258-c). There as here, the statute specifically precluded the petitioner from intervening in the underlying agency proceedings. Nevertheless, the court granted a competing milk dealer the right to seek judicial review because the underlying purpose of the particular statute involved was to prevent destructive competition in an area already adequately served. This very purpose was set forth in the title of that statute and the keystone of the court’s decision was fully articulated when it said “[t]he determinative factor is the specific incorporation into the statute of the objective of preventing destructive competition (Agriculture and Markets Law, § 258-c)” (Matter ofDairylea Coop, v Walkley, supra, p 11). The logic of that reasoning is obvious. Applying that same logic to the matter at hand, the clear expression of legislative intent is again found in the very title of the statutory provision in this proceeding. It begins as follows: “§ 258-b. Prompt payment for milk purchases; security funds; bonding of milk dealers” (emphasis added). The section limits standing to institute a proceeding to review the commissioner’s determination pursuant to CPLR article 78 to “the defaulting milk dealer or the claimant” and further provides that notices of hearings to consider claims against the security fund are required to be given only to claimants and the defaulting dealer (Agriculture and Markets Law, § 258-b, subd 5, pars [c], Id]). A reading of these provisions compels me to conclude that the expressed intention of the Legislature was to insure that, upon default in payment by a milk dealer to a farmer/producer, funds would be available for the prompt and expeditious payment to the producers, on behalf of the defaulting dealer, from a fund established for that purpose by all dealers throughout the State. It was further intended that such payment was to be made after a hearing and in the considered discretion of the commissioner without hindrance and delay from endless litigation, an evil sought to be avoided and which unfortunately is evidenced, in tragic manner, by this very proceeding. Standing for those petitioners, who are licensed milk dealers, does not arise from the statutory provisions providing dealer contributors to the security fund with the right to withdraw their pro rata contributions upon termination of participation in the fund (Agriculture and Markets Law, § 258-b, subd 4, pars [c], [d]). Any right or privilege granted therein is severely circumscribed by requirements for the substitution of its pro rata share in the fund, after the costs of administration, with a surety bond or other security. I find it difficult to conclude such a provision provides the necessary “legal interest” to permit every dealer throughout the State to intervene and interfere with the clear legislative intent negating review of the commissioner’s actions. Additionally, were I to reach the merits, I would agree with that portion of the majority statement which finds that Glen & Mohawk was a licensed dealer, but I could never agree that the farmers can be accused of an unreasonable exercise of business judgment in delivering their milk to Glen & Mohawk on credit. To conclude otherwise is a misunderstanding of the problems that exist throughout the milk industry today and a failure to recognize the historic manner in which farmers have done business for decades. Moreover, there is nothing in the record to indicate that, up to the time of actual default, there was any prior failure to pay producers for their produce within reasonable limits or statutory requirements, as the following colloquy demonstrates. “Q. Mr. Murray [Associate Milk Accounts Examiner for the Department of Agriculture and Markets], in the last 12 months, before Glen & Mohawk defaulted in payments, was your office in receipt of any notices of *1124failure to make prompt payments from any producers? A. No.” (Emphasis added.) Finally, in light of the above, I fully agree with Special Term’s conclusion that the instant record demonstrates that a reasonable investigation was made by the commissioner to determine whether the extension of credit to Glen & Mohawk constituted a reasonable exercise of business judgment. No further hearings are, therefore, necessary. Special Term’s judgment dismissing the petition should be affirmed.